CORRECTED OPINION
PER CURIAM:
Our earlier opinion, reported at 68 F.3d 1309, is hereby modified by withdrawing the third sentence of the first full paragraph on page 1313, which states “It has also become evident, in light of McKinney, that the EMCs’ procedural due process claims are not ripe for review[,]” and substituting in its place the following:
It has also become evident, in light of McKinney, that the EMCs failed to state a procedural due process claim.
The judgment of the court and the remainder of the opinion are unchanged and remain in full force and effect.